Citation Nr: 0025063	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-10 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO) which denied a permanent and total 
disability evaluation for pension purposes.


FINDINGS OF FACT

1.  The veteran was born in March 1957; he has a high school 
education and he has occupational experience in a gas 
station, a food plant, as a truck driver and loader, heavy 
equipment operator and in construction and maintenance.

2.  The veteran has no service-connected disabilities and has 
nonservice-connected disabilities as follows:  bipolar 
disorder evaluated as 30 percent disabling; seizure disorder 
evaluated as 10 percent disabling; ataxic gait of the left 
lower extremity evaluated as 10 percent disabling; ataxic 
gait of the right lower extremity evaluated as 10 percent 
disabling; residuals of a cerebrovascular accident (CVA) 
including disequilibrium and decreased right upper arm 
sensation evaluated as 10 percent disabling; right third 
mallet finger evaluated as noncompensable, and; residuals of 
a right hip fracture by history evaluated as noncompensable.

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.301(b), 3.314(b)(2), 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17, 4,17a, Part 4, Diagnostic Codes 5226, 5250-5255, 
8520, 8910, 9432 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a permanent and total disability 
evaluation for pension purposes is not implausible and is 
therefore, well grounded.  See 38 U.S.C.A. § 5107 (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
also is satisfied that all relevant facts are properly 
developed and that no further assistance to the veteran is 
required.  See 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. at 81; Littke v. Derwinski, 1 Vet. App. 90, 91 
(1990).

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice-
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a) (West 1991).  A veteran may establish 
entitlement to a total disability pension pursuant to any of 
three analyses.

First, a veteran may demonstrate a permanent impairment so 
severe as to render an "average person" incapable of 
following a substantially gainful occupation.  38 U.S.C.A. § 
1502 (West 1991).  Under this analysis each of the veteran's 
disabilities are rated under the applicable diagnostic code 
of the VA Schedule For Rating Disabilities.  The ratings then 
are combined.  A veteran with combined schedular evaluation 
of 100 percent is permanently and totally disabled and 
entitled to a disability pension.  38 C.F.R. §§ 3.340, 4.15 
(1999).  In addition, a veteran who demonstrates permanent 
loss of the use of both hands or both feet, or of one hand 
and one foot, or of the sight of both eyes, who becomes 
permanently helpless or bedridden, or who demonstrates 
certain congenital, developmental, hereditary or other 
familial conditions and disabilities requiring indefinite 
hospitalization is permanently and totally disabled for 
pension purposes.  38 C.F.R. § 3.342, 4.15 (1999).

A veteran also may establish permanent and total disability 
even without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502 
(West 1991); 38 C.F.R. § 4.17 (1999).  This analysis 
contemplates a more individualized (as distinguished from 
"average person") review of the severity and effect of each 
of a veteran's disabilities.  To be permanently and totally 
disabled under this analysis a veteran with a single 
disability must have a disability rating of at least 60 
percent.  A veteran with two or more disabilities must have a 
combined disability rating of at least 70 percent and at 
least one disability with a minimum 40 percent rating.  A 
veteran found to be permanently and totally disabled under 
this standard is entitled to a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(1999).

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(1999).

To determine entitlement to a permanent and total disability 
evaluation for pension purposes the Board reviews ratings 
assigned to each disability.  Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992).  In this case, the RO has assigned a 
combined 60 percent rating for the veteran's nonservice-
connected disorders.

Service personnel records confirm that the veteran was born 
in March 1957.  His April 1999 RO hearing testimony and 
statements to VA and private health care providers disclose 
that he has a high school diploma with no additional 
training, and that he has job experience in a gas station, a 
food plant, as a truck driver and loader, heavy equipment 
operator and in construction and maintenance.

Bipolar disorder

The Board finds that the RO correctly assigned a 30 percent 
evaluation to the veteran's bipolar disorder.  A report of a 
January 1999 VA mental disorders examination includes 
findings of slow speech, mild anxiety, mildly decreased 
recent memory, depressed mood, poor sleep and poor 
concentration.  Other findings included logical thoughts, 
intact associations, absence of hallucinations, suicidal or 
homicidal ideations, intact remote memory, acceptable serial 
threes, good language and fund of knowledge, and moderate 
judgment and insight.  The examiner opined that the veteran's 
bipolar disorder caused a "definite impairment" in his 
ability to tolerate mental demands and stress in the 
workplace and assigned a Global Assessment of Functioning 
(GAF) score of 65, applicable to that disorder, alone.

There is no evidence that the veteran's bipolar disorder 
manifested symptomatology consistent with a rating higher 
than 30 percent, including flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation, or; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9432.  Furthermore, the GAF score of 65 indicates some 
mild symptoms or difficulties in social or occupational 
functioning consistent with no more than a 30 percent rating 
for bipolar disorder.  See American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994), adopted by the VA at 38 C.F.R. §§ 4.125 
and 4.126.

Seizure disorder

The Board finds that the RO correctly assigned a 10 percent 
evaluation to the veteran's seizure disorder.  VA treatment 
records in October 1996 disclose that the veteran reported 
seizures apparently secondary to alcohol dependence and 
abuse.  A report of a December 1998 VA general medical 
examination notes the veteran's description of what sounded 
to the examiner like grand mal seizures beginning when the 
veteran was eight or nine years old.  The report further 
notes that without medication the veteran claimed to have 
three or four seizures a year and that he last had a seizure 
in about July 1998.  Neurological findings included the 
following:  intact cranial nerves II-XII; 2+ biceps, knee and 
ankle jerks; broad-based, ataxic gait with inability to heel 
and toe walk; absence of tremor or arm drift, normal 
cerebellar functioning on finger-to-nose testing; mild 
decreased sensation in the right arm and leg but no weakness; 
normal but somewhat slow alternating movements, and; normal 
fingertip to thumb apposition.

There is no medical evidence confirming that the veteran 
experienced at least one major seizure in the two years prior 
to the December 1998 examination, or at least two minor 
seizures in the six months prior to the examination.  There 
is no medical evidence of a seizure from December 1998 to 
September 1999, the date of the most recent medical evidence 
associated with the claims file.  VA treatment records 
disclose that in August 1999 the veteran reported no seizures 
in the past year with continued use of his seizure 
medication.  In consideration of the foregoing, the Board 
finds no medical evidence supporting an evaluation in excess 
of 10 percent for the veteran's seizure disorder under the 
only applicable DC.  See 38 C.F.R. § 4.124a, DC 8910.

Bilateral lower extremity ataxia

The veteran's bilateral ataxic gait is well-documented in the 
claims file.  But, the medical evidence raises a substantial 
question as to whether the ataxia etiology renders it 
inappropriate for consideration in the context of determining 
the veteran's entitlement to a permanent and total disability 
rating for pension purposes.  For example, October 1998 VA 
treatment records disclose that VA health professionals 
appeared to accept the veteran's report that his ataxic gait 
was due to a 1990 stroke (CVA) and a mid-1990s motor vehicle 
accident.  However, a VA physician who examined the veteran 
in December 1998 described the stroke history as 
"questionable" and diagnosed ataxia "secondary to chronic 
alcohol abuse."  Further, a July 1999 VA CT scan report of 
the veteran's head provides little evidence supporting the 
veteran's claimed stroke history and identifies "[n]o 
abnormal areas of decreased attenuation . . . . to suggest 
recent or remote cerebral infarction."  Finally, September 
1999 VA treatment records link the veteran's bilateral leg 
ataxia to cerebellar degeneration secondary to alcohol abuse.  
If ataxia is attributable to the veteran's own misconduct 
(willful alcohol abuse) it is not subject to Board 
consideration in the context of this appeal.  See 38 U.S.C. 
§ 1521(a); 38 C.F.R. §§ 3.301(b), 3.314(b)(2); Zang v. Brown, 
8 Vet. App. 246, 250 (1995).

Assuming without deciding that VA may properly consider the 
severity of the ataxia of the veteran's lower left and right 
extremities in this appeal, the Board finds that medical 
evidence nevertheless documents symptomatology consistent 
with no more than the 10 percent ratings assigned by the RO.  
The December 1998 examination report confirms the veteran's 
broad-based but steady gait, notes that ataxia prevented the 
veteran from heel and toe walking but finds no knee disorder 
or objective evidence of knee pain.  Medical records also 
document that the veteran underwent physical therapy for his 
legs from January to April 1999.  The physical therapy 
discharge note states that kinesitherapy provided 
"significant" gains but that the veteran still walked with 
a stiff-legged, foot-flat, externally rotated, ataxic gait 
"that requires at least a single cane for ambulation assist 
if he has to walk long distances."  The Board notes that 
although incomplete paralysis of the veteran's legs renders 
his gait awkward, his continued ability to walk long 
distances with support and shorter distances unaided is 
consistent with no more than mild disability for which no 
more than a 10 percent rating is warranted for each of the 
veteran's legs.  See 38 C.F.R. § 4.124a, DC 8520.

Residuals of a CVA

As discussed more fully above, the evidence suggests a 
possibility that the veteran did not have a "stroke" and 
that certain muscular and neurological symptomatology may be 
attributable instead to his long history of alcohol abuse.  
Also, as above, assuming without deciding an etiology not 
traceable to the veteran's own misconduct, the Board finds 
that medical evidence documents symptomatology for stroke 
residuals consistent with no more than the 10 percent rating 
assigned by the RO.  The physician who examined the veteran 
in December 1998 noted decreased sensation in the right 
extremities as compared with the left, but no additional 
weakness.  The report includes no finding pertaining to loss 
of equilibrium and no diagnosis for stroke residuals.  VA 
health care professionals who kept hospitalization and 
treatment records during the veteran's hospitalization in 
1998 and 1999 document and appear to accept without comment 
or elaboration the veteran's repeated complaints of 
disequilibrium attributable to a stroke, especially when he 
walked long distances.  A February 1999 hospital treatment 
record notes that the veteran "walk[ed] much more 
confidently than he did at admit [in October 1998]" and that 
he reported having attended a December 1998 party where he 
"danced for the first time since his stroke - and didn't 
fall over."  In consideration of the foregoing, the Board 
finds the veteran's residual stroke symptomatology to be no 
more than minimally disabling, thereby warranting no more 
than a 10 percent evaluation under the only applicable DC.  
See 38 C.F.R. § 4.124a, DC 8009.

Finger and hip disorders

The physician who examined the veteran in December 1998 noted 
that the third finger of the veteran's right hand was a 
mallet finger.  The examiner found no tenderness but the DIP 
joint could not extend beyond 45 degrees of flexion.  Other 
objective findings included absence of chronic or acute 
arthritic deformities of the hand.  There is no evidence of 
additional disability sufficient to support a compensable 
evaluation under a DC pertaining to a middle finger disorder.  
38 C.F.R. § 4.71a, DC 5226.

Private hospital records disclose that the veteran sought 
emergency treatment after a motor vehicle accident in 
November 1992 or 1993.  Diagnoses included right hip pain and 
a possible iliac fracture.  The physician who examined the 
veteran in December 1998 also noted the veteran's report of 
having cracked his right hip in a mid-1990s motor vehicle 
accident.  Objective findings included occasional but well 
controlled pain, absence of tenderness to palpation or active 
motion including flexion, extension and deep knee bends and 
no functional loss.  The examiner also noted that the veteran 
was able to walk and to accomplish his occupational duties as 
a housekeeper.  X-rays disclosed no hip abnormality or 
pathology.  In consideration of the foregoing, the Board 
finds no evidence of ankylosis, limitation of motion or other 
impairment supporting a compensable rating under any DC 
pertaining to a hip disorder.  38 C.F.R. § 4.71a, DC 5250-
5255.

The veteran testified at his April 1999 RO hearing that he 
had to quit work after a stroke in about 1990.  The veteran 
further testified that physical therapy helped to strengthen 
his legs but that he still lost his balance if he tried to 
turn too fast, and that medication controlled his seizures 
although he last had a seizure in about January 1999.

In consideration of the foregoing, the Board finds that the 
60 percent combined rating assigned to the veteran's non-
service connected disabilities is appropriate.  Therefore, 
lacking a 100 percent schedular evaluation or a showing of 
other specifically listed permanent disabilities, the veteran 
is not entitled to a permanent and total disability 
evaluation under an objective, "average person" analysis.  
See 38 C.F.R. § 4.15.  Neither is the veteran entitled to a 
schedular permanent and total evaluation under the more 
individualized standard.  See 38 C.F.R. §§ 4.16(a), 4.17.  
Not only does the total evaluation of the veteran's two 
disabilities not exceed the 70 percent required under this 
provision but also none of the disabilities are rated at a 
minimum of 40 percent.  Id.

The Board also finds that the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
under an extra-schedular analysis.  See 38 C.F.R. § 
3.321(b)(2).  The claims file includes ample evidence 
documenting the veteran's potential to again maintain gainful 
employment, including:  a report of January 1999 VA mental 
disorders examination; a report of a December 1998 VA general 
medical examination; a November 1998 report on the veteran's 
scores on a VA aptitude test, and; a September 1998 VA 
occupational therapy note.  Moreover, during his VA 
hospitalization in 1998 and 1999 treatment records confirm 
that the veteran worked full time in the Emergency Medical 
Services program "without any problems" and also underwent 
EMS vocational training for future employment outside the 
hospital.  There is no medical evidence that the veteran is 
permanently and totally disabled.  Therefore, the Board finds 
that the veteran does not present a disability picture so 
unusual as to render impractical the application of regular 
schedular standards under an extraschedular analysis.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On the basis of the above analysis, the Board finds that a 
preponderance of the evidence is against a permanent and 
total disability evaluation for pension purposes.  38 
U.S.C.A. § 5107(b).  The Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but determines that there is not 
such a state of equipoise of positive and negative evidence 
to support favorable action on the veteran's appeal.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

